UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4762



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEXANDER JAMES HARDNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-03-212)


Submitted:   May 10, 2006                     Decided:   May 24, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William J. Dinkin, DINKIN, PURNELL & JOHNSON, PLLC, Richmond,
Virginia, for Appellant. Sara Elizabeth Flannery, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Alexander James Hardnett was convicted after a bench

trial   of   one   count   of   conspiracy   to   possess   with   intent    to

distribute fifty grams or more of cocaine base and one count of

distribution of cocaine and aiding and abetting such distribution.

This court originally affirmed the convictions.              It also found

there was no reversible error with respect to the sentencing

enhancements.      However, the sentence was vacated and remanded to

the district court for resentencing consistent with the rules

announced in United States v. Booker, 543 U.S. 220 (2005), and

United States v. Hughes, 396 F.3d 374, amended on rehearing, 401

F.3d 540 (4th Cir. 2005). On remand, the district court considered

the sentencing guidelines and the factors under 18 U.S.C. § 3553(a)

and   sentenced    Hardnett     to   392   months’   imprisonment    on     the

conspiracy charge instead of the original life sentence. The court

preserved the original sentence of 360 months’ imprisonment on the

distribution charge.       Counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

issues for review; however, raising whether the sentence was

reasonable and in accordance with the rules announced in Booker and

Hughes.      Hardnett has filed a pro se supplemental brief raising

several issues.     We affirm the sentence.

             Consistent with the our mandate, the sole issue on appeal

is whether the district court complied with the requirements of


                                     - 2 -
Booker and Hughes in resentencing Hardnett and whether the sentence

is reasonable.    We find no reversible error with respect to the

sentence.    While the district court could have been more specific

in citing its reasons for a variance, we find any error harmless as

it applies to Hardnett.      See United States v. Hampton, 441 F.3d

284, 287 (4th Cir. 2006).

            Because   our   remand   was   limited   to   the   issue   of

resentencing in accordance with Booker and Hughes, the issues

raised by Hardnett in his pro se supplemental brief are not before

us.

            Accordingly, we affirm the sentence.     In accordance with

the requirements of Anders, we have reviewed that portion of the

record relevant to the resentencing.       This court requires counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review. If the client

requests a petition be filed, but counsel believes such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on the client.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED


                                 - 3 -